Citation Nr: 0416419	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-24 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for otitis media.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The appellant had active service from November 1966 through 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The RO denied service connection for bilateral hearing 
loss in a December 1982 rating decision and properly notified 
the appellant, who did not initiate an appeal of that 
decision.

3.  The appellant sought to reopen his claim to service 
connection for a hearing loss and a rating decision in March 
2000 found no new and material evidence to reopen; the 
appellant did not appeal this determination despite 
appropriate notification.

4.  Evidence received since March 2000 shows competent 
evidence of bilateral hearing loss that is causally related 
to military service.

5.  Evidence received since a March 2000 rating decision is 
not cumulative of evidence previously of record and raises a 
reasonable possibility that, when viewed in context of all 
the evidence, the outcome of the claim would change.

6.  There is no competent evidence showing current otitis 
media; the episode of otitis media during service was not 
chronic, but was acute and transitory.

6.  The appellant alleges noise exposure related to combat, 
and service records show combat history, demonstrated by a 
combat infantryman badge and multiple purple hearts.



CONCLUSIONS OF LAW

1.  The rating decision in March 2000 is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2003).

2.  New and material evidence has been received since the 
March 2000 rating decision to reopen a claim for service 
connection for bilateral hearing loss.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Service connection for bilateral hearing loss is 
established.  38 U.S.C.A. §§1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

4.  Service connection for otitis media is not established.  
38 U.S.C.A. §§1110, 1154, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
In a July 2001 letter, the RO explained the requirements for 
establishing service connection, explained that it would 
obtain VA records, as well as records from private 
physicians, other agencies, or employment records, if the 
appellant provided sufficient information to request them.  
The RO also listed the evidence currently of record for the 
claims.  It advised the appellant of the information required 
of him in order for it to attempt to obtain additional 
evidence.  The Board finds that this notice satisfies the 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In this case, the RO issued its VCAA notice in 
July 2001, prior to the February and July 2002 rating 
decisions at issue here.  Moreover, in the intervening time 
between the issuance of the RO's letter and the present time, 
nearly three years, neither the appellant nor his 
representative has suggested that additional evidence 
relevant to the appeal remains outstanding.  Thus, despite 
any technical defect in notice, the Board finds that it may 
proceed without prejudice to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).
 
In this case, although the July 2001 VCAA letter did not 
specifically contain the "fourth element," the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  The 
letter specifically identified certain evidence that the RO 
would secure.  They also asked the appellant to identify any 
other private, VA or military medical treatment, as well as 
any other information or evidence he wanted the RO to secure.  
In addition, the letter asked the appellant to provide any 
other additional evidence.  The RO has properly pursued 
obtaining all evidence described by the appellant.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, the Board finds no indication of 
defective notice that is prejudicial to the appellant, such 
that proceeding to evaluate the appeal, if defect can be 
found, is harmless error.

With respect to the duty to assist, the RO has secured VA 
medical records, service medical and personnel records, the 
transcript of the informal hearing, and reports of VA 
examinations and opinions.  In addition, the appellant has 
submitted various private medical statements.  Although the 
RO has not secured any examination or opinion with respect to 
either claim, the Board finds, as discussed in more detail 
below, the requirement to do so has not yet been triggered by 
any evidence of record.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (there must be some evidence of a causal 
connection between the alleged disability and the appellant's 
military service to trigger VA's obligation to secure a 
medical opinion pursuant to 38 U.S.C.A. § 5103A(d)). As there 
is no indication from the record , or allegation from the 
appellant, that additional pertinent evidence remains 
outstanding, the Board finds that the duty to assist with 
respect to this claim has been met.  38 U.S.C.A. § 5103A.  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 44, 630 (codified as amended 
at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. At 45,620.  Because the 
appellant's claim was received in May 2001, the amended 
regulations are not applicable.  

New and Material Evidence to Reopen Hearing Loss Claim

The appellant submitted his original claim for service 
connection for hearing loss in February 1982.  The RO denied 
that claim in a December 1982 rating decision, arguing that 
because hearing loss was not documented at the time of 
discharge it could not be connected to service.  Although the 
RO provided notice of the denial, the appellant did not 
initiate an appeal.  Therefore, the RO's decision of December 
1982 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2003).  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2002).  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").

In October 1999 appellant filed another claim for hearing 
loss.  The RO denied this claim in March 2000 arguing that 
the appellant failed to submit "new and material evidence" 
which could connect the injury to military service.  The 
appellant was notified of this decision but he did not 
appeal.  In May 2001 the appellant again filed a claim 
requesting to reopen the claims to service connection for a 
hearing loss; he also complained of otitis media.  In 
February 2002 the RO issued another rating decision denying 
the claims to service connection for otitis media because, 
even though the appellant was treated for otitis media in 
service in August 1967, there was no evidence of chronic 
otitis media in service or any evidence of current residuals 
of otitis media.  The RO found that no new and material 
evidence was submitted to reopen the claims for service 
connection for a hearing loss.  The appellant appealed.
 
The Board notes that even though the RO found that there was 
no new and material evidence to reopen the claim, the Board 
has a jurisdictional responsibility to determine whether a 
claim previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
28 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen the claim.  

Upon review of the record, the Board finds that evidence 
received since the March 2000 rating decision is new and 
material.  Specifically, a private audiogram dated May 2002 
and a VA audiogram dated in December 2002 both show that the 
appellant currently suffers from hearing loss.  Both reports 
attribute the appellant's hearing loss to exposure to a great 
deal of noise during his combat service in the Vietnam War.  
Such evidence is new and material within the meaning of the 
VA regulations.  38 C.F.R. §3.156(a).  Therefore, the claim 
to entitlement to service connection for hearing loss is 
reopened.  38 U.S.C.A. § 5108.

Because of the grant that follows, the appellant's due 
process rights will not be prejudiced by the Board's 
proceeding to consider the claim on its merits.

Service Connection for Hearing Loss

As discussed above, the Board has reopened the claim for 
service connection for hearing loss.  The appeal must now be 
considered based on all the evidence of record.  The fact 
that the RO decided the appellant's claim upon a finding that 
the appellant had not presented new and material evidence to 
reopen the claim does not limit the scope of the Board's 
review of the matter on appeal.  Bernard, 4 Vet. App. at 392-
94.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of record 
reveals that the appellant currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

If an injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

Initially, the Board notes that there is no evidence of 
hearing loss within one year from the appellant's separation 
from service.  Therefore, the presumption of in-service 
incurrence for chronic disease is not applicable.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  However, 
a claimant may establish direct service connection for a 
hearing disability which initially manifests itself several 
years after separation from service on the basis of evidence 
showing that the current hearing loss is causally related to 
injury or disease suffered in service.  Hensley v. Brown, 5 
Vet. App. 155, 164 (1993).  

In this case, medical evidence shows a current diagnosis of 
hearing loss for VA disability compensation purposes.  See 
38 C.F.R. § 3.385.  The evidence also suggests a link between 
the appellant's current hearing loss and his time in service.  
The appellant, the recipient of multiple purple hearts and 
the combat infantryman badge, was exposed to a great amount 
of noise while in combat.  As early as July 1968, numerous 
medical reports begin to indicate that the appellant suffered 
from "hearing loss" or "ear trouble."  Even the report of 
the September 1969 separation examination noted "ear 
trouble" and "hearing loss."  A VA medical report dated 
November 1982 states in part "[h]is major problem is hearing 
loss...  [h]e apparently was riding an armored truck, which ran 
over a mine and he sustained blast injuries to his ears, left 
more than right...  [h]e was deaf for two weeks...  [h]e doesn't 
remember whether his ears drained..."   Furthermore, two newly 
submitted audiograms (May 2002 and December 2002) both 
document hearing loss at high frequencies.  In fact, the 
appellant's hearing loss was so great that a VA doctor 
provided him with hearing aids.  There are no contrary 
medical opinions of record.  Accordingly, the Board finds 
that the evidence supports service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5107(b).  

Service Connection for Otitis Media

In this case, the Board finds that service connection for 
otitis media is not in order.  The appellant was treated in 
August 1967 for an episode of otitis media.  He was given 
Actifed to take for three days.  Four days later he was seen 
for follow-up.  The otitis media was noted to be much better.  
The discharge examination dated September 1969 contained no 
indication of otitis media.  Since 1967, there has been no 
competent evidence submitted showing that the appellant has 
residuals of the in-service otitis media or that he currently 
has otitis media.  Current disability is required in order to 
establish service connection.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
appellant's claim for service connection implicitly includes 
the assertion that he has otitis media, but his personal 
opinion as a lay person not trained in medicine is not 
competent evidence needed to establish a diagnosis of otitis 
media or its relationship to service.  Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494.





							(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been received, the claim for 
service connection for bilateral hearing loss is reopened; 
service connection for bilateral hearing loss is granted. 

Service connection for otitis media is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



